Barrett, J.
The judgment was but quasi in rem. It was in form in personam, and its effect was simply to limit the execution. There was no good reason why, as against the defendant, and for the limited amount, the judgment should not be enforced as to that extent in personam through section 294 of the Code of Procedure. It cannot complain so long as the order does not reach beyond the property attached. It was for the third person to object to the methods adopted, but they submitted to the jurisdiction.
Motion denied, with ten dollars costs, and stay vacated.